DETAILED ACTION

Non-Responsive Reply
The reply filed on 09 May 2022 is not fully responsive to the prior Office action because of the following omissions or matters (See 37 CFR 1.111).  The restriction requirement mailed 17 March 2022 put forth a requirement for an election of an invention and two species elections.  
Applicant’s election of the invention of Group I (claims 1-14) and the species of lipid (H3C(CH2)15COOH) in the reply filed on 09 May 2022 are acknowledged, and these are considered responsive for the election of an invention and the second species election.
The first species election requirement put forth was for “the glycopeptide”.  This was further stated that a suitable election would be a specific glycopeptide, such as lactomorphin.  The response received elected “a glycopeptide synthesized by linking a peptide with a saccharide, where the peptide includes a serine residue and the saccharide is glucose”, which is not considered responsive since this is not a specific glycopeptide (there are numerous peptides with serine as one of the residues present, for example).  
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699